Citation Nr: 1010303	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-06 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable rating for residuals of a 
right wrist fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1971 to November 1975 and from January 1991 to July 
1991.  He had subsequent military reserve service including a 
period of active duty for training (ACDUTRA) from March 12, 
1994, to March 26, 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Fargo, North Dakota, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Bilateral hearing loss was not manifest during active 
service nor within one year of service and is not shown to 
have developed as a result of an established event, injury, 
or disease during active service.

3.  Tinnitus was not manifest during active service and is 
not shown to have developed as a result of an established 
event, injury, or disease during active service.

4.  Residuals of a right wrist fracture are manifested by 
mild loss of range of motion and subjective complaints of 
pain and stiffness without evidence of arthritis shown by X-
ray examination or ankylosis, palmar flexion of less than 15 
degrees, or palmar flexion limited in line with forearm, 
including as a result of pain or dysfunction.




CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service nor may service connection be 
presumed.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

3.  The criteria for a compensable rating for the residuals 
of a right wrist fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
September 2006 letter from the RO.  That letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claims and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the RO's September 2006 letter.  The 
notice requirements pertinent to the issues on appeal have 
been met and all identified and authorized records relevant 
to these matters have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  The 
Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that VA medical 
opinions obtained in this case are adequate as they are 
predicated on a substantial review of the record and medical 
findings and consider the Veteran's complaints and symptoms.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  The available medical evidence is sufficient 
for adequate determinations.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claims would not cause any prejudice to 
the appellant.

Service Connection Claims
Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  VA law provides that active 
military, naval, or air service includes any period of active 
duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, or any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty, to include from an 
acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident which occurred during such training.  
38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), 
(d) (2009); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  ACDUTRA is, generally, full-time duty in the Armed 
Forces performed by reserves for training purposes.  
38 C.F.R. § 3.6(c)(1) (2009).  

Service connection for a person on inactive duty for training 
is permitted only for injuries, not diseases, incurred or 
aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 
484, 485 (1993).  VA's General Counsel has held that it was 
the intention of Congress when it defined active service in 
38 U.S.C.A. § 101(24) to exclude INACDUTRA during which a 
member was disabled or died due to nontraumatic incurrence or 
aggravation of a disease process.  VAOPGCPREC 86-90 (Jul. 18, 
1990).  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2009).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2009).  

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2009).  The Court has 
also recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2009).  

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993) 
(citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen 
A. Schroeder et. al. eds., 1988).  Even if a Veteran does not 
have a hearing loss disability for VA compensation purposes 
recorded during service, service connection may still be 
established if post-service evidence satisfies the criteria 
of 38 C.F.R. § 3.385 and the evidence links the present 
hearing loss to active service.  Id. at 158.  The threshold 
for normal hearing is 0 to 20 decibels.  Id. at 157.

Service connection can be granted for certain diseases, 
including an organic disease of the nervous system 
(sensorineural hearing loss), if manifest to a degree of 
10 percent or more within one year of separation from active 
service.  Where a veteran served 90 days or more of 
continuous, active military service during a period of war 
and certain chronic diseases become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009). 

The Court, however, has held that even though a disease is 
not included on the list of presumptive diseases a nexus 
between the disease and service may nevertheless be 
established on the basis of direct service connection.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has also held that medical evidence is 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology demonstrated 
if the condition is not one where a lay person's observations 
would be competent.  See Clyburn v. West, 12 Vet. App. 296 
(1999).  

Lay evidence is competent to establish observable 
symptomatology; however, VA may make credibility 
determinations as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr, 21 
Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is 
an issues of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  

The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Court has held, 
however, that "[a] private medical opinion may not be 
discounted solely because the opining physician did not 
review the claims file."  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008).  Further, "the Board may not prefer a 
VA medical opinion over a private medical opinion solely 
because the VA examiner reviewed the claims file."  Id.  The 
level of training, education, and experience of the person 
conducting the examination is a factor that, if the Board 
affords more or less weight to the report because of that 
reason, must be thoroughly explained in its decision.  Cox v. 
Nicholson, 20 Vet. App. 563, 569 (2007) (citing Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996)).  VA is free to favor one medical 
opinion over another provided it offers an adequate basis for 
doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

Service treatment records are negative for complaint, 
treatment, or diagnosis of hearing loss or tinnitus.  A 
September 1971 enlistment examination revealed audiometer 
findings as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
---
5
LEFT
15
5
15
---
20

The Veteran's June 1975 separation examination revealed 
audiometer, puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
15
5
5
25
5

In an October 1981 report of medical history the Veteran 
denied any ear trouble or hearing loss.  He reported his 
usual occupation was as a welder.  An October 1981 military 
reserve enlistment examination revealed audiometer, puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
0
15
LEFT
10
0
0
30
30

In a July 1985 report of medical history the Veteran denied 
any ear trouble or hearing loss.  He reported his usual 
occupation was as a welder, machinist, and mechanic.  A July 
1985 military reserve examination revealed audiometer, 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
15
LEFT
5
0
0
30
35

In a July 1989 report of medical history the Veteran denied 
any ear trouble or hearing loss.  He reported his usual 
occupation was as a welder/machinist.  An examination 
revealed audiometer, puretone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
20
LEFT
5
0
5
40
30

In a June 1993 report of medical history the Veteran noted a 
history of hearing loss.  He reported his usual occupation 
was as a welder/mechanic.  An examination report noted 
hearing loss since 1989 that was stable.  Audiometer, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
0
10
25
LEFT
5
5
10
40
30

An August 1995 military reserve retirement examination noted 
the Veteran had hearing loss since 1989 that was stable.  
Audiometer, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
5
30
LEFT
10
5
5
95
35

A May 2005 private audiographic evaluation report noted 
audiogram findings in graphic form.  The examiner's remarks 
included bilateral high frequency sensorineural hearing loss.  

In his August 2006 application for VA compensation benefits 
the Veteran reported that he had bilateral hearing loss and 
tinnitus that began in 1975.  In statements submitted in 
support of the claims co-workers from his present travel 
agency employer reported that the Veteran's hearing had 
gotten worse over the years and that he complained of ringing 
in the ears that affected his hearing.  

On VA audiological evaluation in February 2007, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
15
5
25
40
LEFT
5
15
10
45
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
It was noted the Veteran reported service noise exposure 
related to duties involving air conditioning and 
refrigeration compressors, aircraft, small arms, and 
grinders.  He reported non-military occupational and 
recreation noise exposure associated with limited 
snowmobiling and shop grinders.  He stated the date of onset 
of his tinnitus was unknown, but that it was before 1995.   
The audiologist noted mild right ear sensorineural hearing 
loss and mild to moderate left ear sensorineural hearing 
loss.  

In his September 2007 notice of disagreement the Veteran 
stated that his hearing loss was apparent to him during his 
period of active service in 1991.  He reported that the first 
time he noticed any hearing loss was during audiologic 
examinations associated with his military reserve service.  
He also stated that his hearing loss and tinnitus had 
developed gradually over the years.  He asserted his hearing 
loss and tinnitus were the result of his exposure to air 
conditioning system and flight line noise during active and 
inactive service.  

A March 2008 private audiologist's report noted the Veteran 
stated he first noticed tinnitus during military service and 
that during the period from 1971 to 1975 he noticed ringing 
in the ears following exposure to jet engine noise.  It was 
noted that he reported that after his discharge from active 
service he joined the Air National Guard and that hearing 
tests associated with that service had shown progressive 
hearing loss since induction.  He stated that since his 
retirement from the Air National Guard he had worked in an 
office setting and that he had no significant post-military 
noise exposure.  The examiner noted that audiological 
evaluation revealed normal sloping to moderate sensorineural 
hearing loss, bilaterally, that was consistent with a noise-
induced hearing loss.  It was the examiner's opinion that 
unprotected noise exposure from jet aircraft as reported by 
the Veteran would certainly contribute to a noise-induced 
hearing loss such as the one identified and that it was at 
least as likely as not that his current hearing loss and 
tinnitus were related to service.  

The Board notes that the same March 2008 private 
audiologist's opinion was resubmitted in June 2008 and a 
paragraph was inserted after the first paragraph on the 
second page.  This paragraph states, in pertinent part, that 
"[t]he service medical records were personally reviewed.  An 
entrance audiogram shows normal hearing in both ears at all 
tested frequencies.  An audiogram conducted at separation 
shows a mild hearing loss developing at 4k Hz in the left 
ear.  Subsequent audiograms show a progressive hearing loss 
in the left ear."  

In an April 2008 audiology examination report addendum the 
February 2007 VA audiologist noted that enlistment and 
separation audiology findings from 1971 to 1975 revealed 
normal hearing bilaterally for rating purposes.  There was 
normal right ear hearing and high frequency left ear hearing 
loss upon an Air National Guard enlistment examination in 
1981.  There was no shift in hearing acuity during the period 
from 1989 to 1993, which included active duty service from 
January to July in 1991.  The examiner stated that based upon 
the hearing test results it was unlikely that the Veteran's 
hearing loss was the result of military service.  It was 
noted that the Veteran had been unable to specify when his 
tinnitus was onset and, in essence, an etiology opinion as to 
the tinnitus issue could not be provided without resorting to 
mere speculation.  

A February 2010 brief in support reiterated the Veteran's 
claim.  It was also requested that a January 2010 VA training 
letter regarding "Inter-Rater Reliability Case Fact 
Pattern" be considered.  

Based upon the evidence of record, the Board finds that 
bilateral hearing loss and tinnitus were not manifest during 
the Veteran's initial period of active service and are not 
shown to have developed as a result of an established event, 
injury, or disease during that period of service.  There is 
no evidence demonstrating hearing loss manifest to a degree 
of 10 percent or more within one year of separation from that 
period of active service.  A left ear hearing loss was 
clearly noted by service department examination prior to the 
Veteran's period of active service from January 1991 to July 
1991 and the medical evidence indicates there was no shift in 
hearing acuity during that period of active service.  The 
Board notes that even if disabling hearing loss is not 
demonstrated at separation a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is causally 
related to service.  Hensley, supra, at 160.  The persuasive 
evidence in this case demonstrates the Veteran's hearing loss 
and tinnitus were not caused or permanently aggravated by 
service.  

The evidence in this case indicates that during his initial 
period of active service from 1971 to 1975 the Veteran's 
duties likely involved noise exposure to some extent.  There 
is, however, no evidence of any specific incident of acoustic 
trauma either during active service or during a period of 
ACDUTRA or INACDUTRA service and the Veteran has reported 
that his hearing loss and tinnitus developed gradually over 
the years.  The evidence also shows that audiometer test 
results upon enlistment examination in September 1971 did not 
record findings at the 3,000 Hertz level and that findings at 
the 4,000 Hertz level for the left ear were reported at the 
upper threshold for normal hearing for VA purposes.  Upon 
separation examination in June 1975 findings for the left ear 
at the 3,000 Hertz level were recorded above the threshold 
for normal hearing and at the 4,000 Hertz level were reported 
at the lower end of the threshold scale for normal hearing.  
Neither audiometer test included findings within the 
definition of a hearing loss disability for VA compensation 
purposes.

There is no evidence of any ear trouble or hearing loss 
during the period after the Veteran's separation from active 
service in November 1975 until the date of his enlistment 
examination for Air National Guard service in October 1981.  
In fact, the Veteran specifically denied any history of ear 
trouble or hearing loss.  He also reported that his usual 
occupation at that time was as a welder.  Audiometer tests in 
October 1981 and July 1985 included above normal threshold 
finds in the left ear at the 3,000 and 4,000 Hertz levels, 
but did not indicate a hearing loss disability.  Records show 
the Veteran reported he had continued to work in his usual 
occupation as a welder, machinist, and mechanic.  A hearing 
loss for VA purposes is first shown by audiometer findings in 
the left ear at the 3,000 Hertz level in July 1989.  There 
was no evidence of tinnitus at that time and the Veteran's 
August 2006 VA application is the earliest documented report 
of his tinnitus.  A right ear hearing loss was first shown by 
VA examination in February 2007 at the 4,000 Hertz level.  

Although the March 2008 private medical opinion in this case 
provided opinions clearly relating the Veteran's hearing loss 
and tinnitus to service, the Board finds the examiner's 
opinion is based upon an inaccurate report of medical history 
and as such is not probative for the purpose of establishing 
an etiological nexus.  Although the examiner in his second 
submitted letter reported that he personally reviewed the 
Veteran's service treatment records, his opinion is still 
found to have little probative weight.  Initially, the Board 
notes that his description of the findings in the Veteran's 
service treatment records from his first period of active 
duty is not accurate.  As noted above, audiometry testing in 
September 1971 did not record findings at the 3,000 Hertz 
level and findings at the 4,000 Hertz level for the left ear 
were reported at the upper threshold for normal hearing for 
VA purposes.  Moreover, while on separation examination in 
June 1975 findings for the left ear at the 3,000 Hertz level 
were recorded above the threshold for normal hearing, at the 
4,000 Hertz level findings were reported at the lower end of 
the threshold scale for normal hearing; the private examiner, 
however, indicated that there was a mild hearing loss 
developing at 4,000 Hertz in the left ear at that time 
despite a reported decibel level of 5 at 4,000 Hertz in the 
left ear.  The Board notes further, that the reported history 
of tinnitus having first been noticed during active service 
from 1971 to 1975 is also inconsistent with the Veteran's 
prior statements as to onset and with his report of medical 
history during active and military reserve service 
examinations.  Additionally, the history provided apparently 
misrepresented that the Veteran had joined the Air National 
Guard immediately after his November 1975 separation from 
active service and did not disclose that his post-service, 
nonmilitary noise exposure included recreational noise 
exposure related to riding snowmobiles and occupational noise 
exposure related to work as a welder, machinist, and 
mechanic.  

The April 2008 addendum report of the VA audiologist, 
however, is shown to have considered the Veteran's report of 
military noise exposure and to have reviewed all of the 
audiometer and hearing test findings of record.  The opinion 
is unequivocal that audiology findings from 1971 to 1975 
revealed normal hearing bilaterally for rating purposes, that 
there was normal right ear hearing and high frequency left 
ear hearing loss upon an Air National Guard enlistment 
examination in 1981, and that there was no shift in hearing 
acuity during the period from 1989 to 1993.  The examiner is 
presumed to have an acquired level of expertise in matters 
related to hearing loss and to have adequately considered all 
pertinent information in the provided etiology opinion.  The 
examiner's opinion is persuasive that the Veteran's hearing 
loss was neither incurred or aggravated as a result of 
military service.  It was further noted that an etiology 
opinion as to a tinnitus disability could not be provided 
without resort to pure speculation because the Veteran 
himself was unsure of the date of symptom onset.

While the Veteran may sincerely believe that he has hearing 
loss and tinnitus as a result of noise exposure during active 
service, he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  The Veteran's statements that he experienced noise 
exposure to some degree during active service from 1971 to 
1975 are competent to that extent, but the persuasive 
evidence demonstrates no continuity of hearing loss or 
tinnitus symptomatology after service and that his hearing 
loss was neither incurred nor aggravated by service.  There 
is also no probative evidence of tinnitus for many years 
after the Veteran's first period of active service.  The 
Federal Circuit has held that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability may be considered 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

The Board also notes that in a February 2010 brief the 
Veteran's service representative requested that a January 
2010 VA training letter regarding "Inter-Rater Reliability 
Case Fact Pattern" be considered.  A copy of that training 
letter is not of record and there is no indication that any 
specific matter addressed in that document is pertinent to 
the development of the issues on appeal.  Absent any evidence 
that the proper development and adjudication procedures were 
not followed in this case, the regularity of the 
administrative process must be presumed.  The Court has held 
that in the absence of clear evidence to the contrary, the 
law presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Therefore, the Board finds that entitlement to service 
connection for bilateral hearing loss and tinnitus must be 
denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claims.



Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2009).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Upon award of service 
connection, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the appeal, 
a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2009).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).

521
4
Wrist, ankylosis of:
Major
Minor

Unfavorable, in any degree of palmar flexion, 
or with ulnar or radial deviation
50
40

Any other position, except favorable
40
30

Favorable in 20º to 30º dorsiflexion
30
20

Note: Extremely unfavorable ankylosis will be rated as 
loss of use of hands under diagnostic code 5125
38 C.F.R. § 4.71a, Diagnostic Code 5214 (2009)

521
5
Wrist, limitation of motion of:
Majo
r
Mino
r

Dorsiflexion less than 15º
10
10

Palmar flexion limited in line with forearm
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2009).

                 
38 C.F.R. § 4.71, Plate I (2009) 

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2009).

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  A separate rating, however, must be based upon 
additional disability.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997) (assignment of zero-percent ratings is 
consistent with requirement that service connection may be 
granted only in cases of currently existing disability).  

The Court has also held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2009).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

In this case, service treatment records include a March 16, 
1994, treatment report which noted that two days earlier the 
Veteran had fallen on his outstretched right wrist sustaining 
an impacted Colles fracture.  An April 1994 private medical 
report noted X-rays revealed a very minimally displaced 
fracture of the distal radius with slight dorsal angulation 
of the distal fragment.  There was significant progressive 
healing compared to the X-ray films of three to four weeks 
earlier.  A July 1994 service treatment report noted a right 
wrist fracture in March 1994 with a complete recovery.  

On VA examination in February 2007 the Veteran complained of 
recurring right wrist pain and stiffness aggravated by 
grasping objects, heavy lifting, and overuse.  The disorder 
was improved somewhat by rest.  He denied the use of any 
braces, splints, or prosthetic devices.  He stated his daily 
activities of riding and typing were inhibited which required 
for his employment.  It was noted the Veteran was right hand 
dominant.  The examiner noted the Veteran was in no apparent 
distress.  Grip strength was full and equal, bilaterally.  
There was a mild palpable bony prominence in the dorsal 
aspect of the distal portion of the right radius, but no 
other bony abnormalities to the wrist.  There was no edema or 
discoloration and Finklestien test on the right was negative.  
All fingers on the hands moved freely on command and 
capillary refill and light touch sensation to the fingertips 
were intact.  

Range of motion studies revealed palmar flexion to 50 
degrees, dorsiflexion to 60 degrees, ulnar deviation to 30 
degrees, and radial deviation to 15 degrees.  Postexercise 
active range of motion was unchanged after ten repetitions of 
palmar flexion and dorsiflexion.  There was no evidence of 
pain, incoordination, excessive fatiguability, or further 
functional loss on this maneuver.  There was no suspected or 
observed additional loss of function due to flare-ups of the 
right wrist disorder.  X-ray examination revealed a normal 
right wrist.  The diagnoses included Colles fracture, right 
wrist, healed, now with mild loss of range of motion.  

Private medical records dated in June 2007 noted the Veteran 
had mild weakness in the ulnar distribution muscles 
bilaterally distal to the elbows.  The diagnoses included 
severe bilateral ulnar neuropathies at the elbows.  No 
opinion as to etiology was provided.

In his September 2007 notice of disagreement the Veteran 
stated that the majority of his problems in the fingers of 
his right hand were from nerve problems in the elbows.  He 
also asserted that a compensable rating was warranted for his 
right wrist disability because he experienced repeated loss 
of function due to symptom flare-ups.  In his February 2008 
substantive appeal he stated that he had frequent or nearly 
continuous pain, weakness, and fatigue in his right wrist 
while performing certain tasks associated with his employment 
and activities of daily life.  He reported his wrist was also 
sensitive to barometric weather changes.  

Based upon the evidence of record, the Board finds that the 
Veteran's service-connected residuals of a right wrist 
fracture are manifested by mild loss of range of motion and 
subjective complaints of pain and stiffness.  There is no 
probative evidence of arthritis shown by X-ray examination or 
ankylosis, palmar flexion of less than 15 degrees, or palmar 
flexion limited in line with forearm, including as a result 
of pain or dysfunction.  The February 2007 VA examiner's 
opinion is persuasive as to the demonstrated level of 
physical impairment as well as to the provided opinion that 
there was no suspected additional loss of function due to any 
flare-ups of the right wrist disorder.  Although the Veteran 
complained of pain, weakness, and fatigue in the right wrist, 
the evidence demonstrates that he has other medical 
disabilities, including bilateral ulnar neuropathies, that 
are unrelated to his service-connected right wrist injury.  
Therefore, the Board finds entitlement to a compensable 
rating must be denied.  The preponderance of the evidence is 
against the Veteran's claim.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to a compensable rating for residuals of a right 
wrist fracture is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


